Citation Nr: 1546510	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected  splenectomy.

2.  Entitlement to a compensable evaluation for the scar over the right eye.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The splenectomy is rated as 30 percent disabling, which is greater than the maximum schedular rating in effect, and there has been no evidence that the splenectomy has resulted in systemic infections with encapsulated bacteria throughout the appellate period.

2.  The scar above the right eye does not demonstrate any of the eight characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the splenectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7706 (2015).

2.  The criteria for a compensable evaluation for the scar over the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The RO provided a pre-adjudication VCAA notice by letter dated in July 2012.  The Veteran was notified of the evidence needed to substantiate claims for increased evaluations, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was also afforded VA examinations in July 2012 and October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disabilities in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased evaluations for splenectomy and the scar over the right eye are thus ready to be considered on the merits.


II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disabilities have not significantly changed and will result in uniform ratings for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  



A.  Splenectomy

The Veteran seeks a disability rating in excess of 30 percent for his service-connected splenectomy.

By way of history, the Veteran's splenectomy was awarded a 30 percent disability rating under Diagnostic Code 7706, effective February 16, 1984.  Effective October 23, 1995, Diagnostic Code 7706 was amended to include a sole/maximum schedular rating of 20 percent.  The Veteran filed his claim for a higher evaluation in May 2012.  The Veteran is currently in receipt of a disability rating in excess of the maximum schedular disability rating of 20 percent under Diagnostic Code 7706.  The Board notes the recent criteria allow for rating complications such as systemic infections with encapsulated bacteria separately; however, the record does not support such a finding.   

The Veteran was afforded VA examinations in July 2012 and October 2014 to determine the severity of his service-connected splenectomy.  At each examination, he stated that he underwent a splenectomy and blood transfusion in 1982, but had remained asymptomatic.  Additionally, there were no findings, signs, and symptoms due to a hematologic or lymphatic disorder.  There were no recurring infections, thrombocytopenia, or anemia noted on either examination report.  The Veteran denied any current treatment for residuals of his splenectomy at both examinations.

There is no other pertinent medical evidence of record.

The Board has considered the Veteran's contention that he is entitled to a higher evaluation based on the midline scar, associated with his splenectomy, becoming more rigid and painful.  However, service connection for the midline surgical scar was granted in an unappealed January 2015 rating decision and assigned a zero percent evaluation, effective August 27, 2012.  As the rating decision was not appealed, the issue of whether the Veteran is entitled to a higher evaluation for his midline surgical scar is not before the Board.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

As the Veteran's splenectomy has been asymptomatic during the entire period, the preponderance of evidence weighs against the Veteran's claim for a higher evaluation.  The benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C.A. § 5107(b).  

B.  Scar

The Veteran filed his claim for a higher evaluation in May 2012.  The Veteran's scar over his right eye is assigned a zero percent evaluation under Diagnostic Code 7800.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Looking at other potentially applicable Diagnostic Codes, Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

In July 2012, the Veteran was afforded a VA examination to determine the severity of the scar above his right eye.  The Veteran's scar was 2 centimeters (cm) long and .02 cm wide.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Additionally, there was no hyperpigmentation or facial distortion caused by the Veteran's scar.  The scar was not painful or unstable. 

There is no other pertinent medical evidence of record.

After a careful review of the evidence, the Board finds that the evidence is against a compensable rating for the scar above the Veteran's right eye.  The Veteran's scar above the right eye does not demonstrate any of the eight characteristics of disfigurement, is not painful, and is not unstable.  

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App.at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned zero percent disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

As the preponderance of evidence weighs against the Veteran's claim for a higher evaluation, the benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  
Here, the rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities during the appeal period, as the criteria assesses the level impairments attributable to the Veteran's scar and splenectomy.  The rating schedule fully contemplates all symptomatology and treatment associated with the scar of above the right eye and the splenectomy.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the VA examination reports indicate that the splenectomy and scar above the right eye do not prevent the Veteran from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.









	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent for the service-connected splenectomy is denied.

A compensable evaluation for the scar over the right eye is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


